Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 19, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149516                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  BONNIE BLACK, as Next Friend of JESSICA                                                                  David F. Viviano,
  BITNER, a Minor,                                                                                                     Justices
             Plaintiff-Appellee,
  v                                                                  SC: 149516
                                                                     COA: 312379
                                                                     Wayne CC: 11-010645-NO
  WILLIAM SHAFER, MARY SHAFER, and
  IAN GEARHART,
           Defendants,
  and
  ANTHONY SHAFER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 25, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether this action sounds in ordinary negligence or in premises liability;
  (2) the role, if any, of licensor-licensee relationships in this action; (3) the specific nature
  of the duty, if any, owed by defendant Anthony Shafer to the plaintiff’s next friend,
  Jessica Bitner, with respect to Bitner’s injury, including whether the parties had a legally
  significant “special relationship,” see generally, e.g., Williams v Cunningham Drug
  Stores, Inc, 429 Mich. 495 (1988); (4) whether a reasonable juror could determine that a
  duty was breached; (5) the import of a third party’s criminal act in negligently
  discharging a firearm; and (6) causation generally.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 19, 2014
           t1216
                                                                                Clerk